Citation Nr: 0917761	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a pulmonary disorder. 


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1972 to September 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In February 2009, the Veteran appeared at a hearing before a 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

At his hearing in February 2009, the Veteran indicated that 
"it's been noted through Social Security that I am partially 
disabled," but that he was not able to collect anything as 
he was not 100 percent disabled.  The file does not contain 
any records including any determinations by the Social 
Security Administration.  

Also at the hearing, and in documentation from a law firm, 
dated in January 2007, the Veteran indicated that he had a 
workers' compensation claim that was pending, which involved 
a pulmonary condition that was aggravated by exposure to 
hydrogen sulfide gas on his post-service job as an industrial 
mechanic.  The RO should seek to obtain any relevant records 
for association with the file.  

According to certain service records, such as an asbestos 
survey questionnaire and a medical surveillance questionnaire 
(occupational history), the Veteran was in proximity to areas 
where asbestos removal operations were taking place.  

The Veteran's private physician, in April 2007 and October 
2007, diagnosed him with asbestos exposure, but noted that to 
exclude the possibility of asbestosis a high resolution CT 
scan of the chest was necessary.  In 2006, chest X-rays 
showed interstitial markings, and pulmonary function testing 
showed an obstructive defect most notable in the small 
airways with a concurrent restrictive defect and diffusion 
impairment.  

The Veteran has not been afforded a VA examination to 
ascertain the nature and etiology of his pulmonary disorder, 
which he maintains is attributable to his period of service, 
particularly to exposure to asbestos.  

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Social 
Security Administration. 

2. Ask the Veteran to submit relevant 
documentation, including any 
determinations, in relation to his 
workers' compensation claim against 
Black & Decker Corporation.  Such 
documentation would include any medical 
reports prepared in connection with the 
claim for benefits.

3.  Schedule the Veteran for a VA 
pulmonary examination to determine 
whether it is at least as likely as not 
that the current pulmonary disorder is 
related to service, including any 
exposure to asbestos therein.  The 
claims file should be made available to 
the examiner for review.



In addition to any pertinent evidence 
added to the file from the Social 
Security Administration and in relation 
to the workers' compensation claim, the 
examiner is asked to comment on the 
clinical significance of the following:  
the finding of a negative chest X-ray 
at the time of the Veteran's military 
separation physical examination in June 
1992; the Veteran's post-service 
occupational history in relation to 
exposure to chemicals (hydrogen 
sulfide) as an industrial mechanic; the 
fact that a pulmonary condition was 
first clearly documented in 2006, many 
years after service; and a diagnosis of 
asbestos exposure by Dr. A in April 
2007 and October 2007, and the 
physician's assertion that a high 
resolution CT scan of the chest was 
needed to exclude the possibility of 
asbestosis.  

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

4. After the above has been completed, 
the claim should be readjudicated.  If 
the decision remains adverse to the 
Veteran, the RO should provide him and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


